IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF PUERTO RICO

 

 

UNITED STATES OF AMERICA, ; &` jj
Plaintiff, `,-_A ;‘- `,;
CASE NO. 16_"-,5:911¢(GA@
V. -1¢ (_~, __ -` :r-.S
[36] BLANCA AURORA CALO-VAZQUEZ, 33 ' 'J
a/k!a “Blanquita”,
Defendant.
PLEA AGREEMENT
(Pursuant to Rule ll(c)(l)(B) FRCP)
TO THE HONORABLE COURT:

COMES NOW the United States of Ainerica through its counsel Rosa Emilia Rodriguez-

Vélez, United States Attorney for the District of Puelto Rico; José Capo-Iriarte, Assistant Unitecl
States Attorney, Chief, Criminal Division; Alberto Lc')pez-Rocafort, Assistant U.S. Attorney,
Deputy Chief, Gang Unit; Vanessa E. Bonhomme, Assistant U.S. Attorney; Defendant’s counsel,
Raymond L. Sanchez-Maceira, Esq.; and Defendant [36] BLANCA AURORA CALO-
VAZQUEZ, pursuant to Rule 1 l(c)( 1)(B) of the Federal Rules of Criininal Procedure, state to this

Honorab]e Court, that they have reached an agreement, the terms and conditions of Which are as

follows:

1. COUN.TS TO WHICH DEFENDANT PLEADS GUILTY

The defendant agrees to plead guilty to COUNT ONE of the Indictment:

COUNT ONE: (Conspiracy to Possess With Intent to Distribute Controlled

Substallces) -

Beginning on a date unknown, but no later than in or about the year 2012, and continuing

l

Fj

t ‘._;\J"\‘ '*

' " L.
~_.la \""

USA v. [36] BkmcaAru'mw Calo-Vazquez Criminal No. 16-591 (GAG)
Plea Agreement

up to and until the return of the instant lndictment, in the Municipality of San Juan, Distriet of
Pueito Rico and within the jurisdiction of this Court, defendant, [36] BLANCA AURORA`
CALO-VAZQUEZ and other persons, did knowingly and intentionally, combine, conspire, and
agree with each other and with diverse other persons known and unknown to the Grand Jury, to
commit an offense against the United States, that is, to knowingly and intentionally possess with
intent to distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams
of a mixture or substance containing a detectable amount of cocaine base (crack), a Schedule ll
Narcotic Drug Controlled Substance; in excess of one (1) kilogram of a mixture or substance
containing a detectable amount of heroin, a Schedule I, Narcotie Drug Controlled Substance; in
excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,
a Schedule II, Narcotic Drug Controlled Substance; a mixture or substance containing a detectable
amount of marijuana, a Schedule I, Controlled Substance; a mixture or substance containing a
detectable amount of Oxycodone (commonly known as Percocet), a Schedule ll Controlled
Substance; and a mixture or substance containing a detectable amount of Alprazolam (commonly
known as Xanax), a Schedule lV Controlled Substance; within one thousand (1,000) feet of a real
property comprising the Vista Hennosa Public Housing Project (hereinaiter “Vista Hermosa”), a
housing facility owned by a public housing authority, within one thousand (1,000) feet of a real
property comprising a public or private elementary, vocational, or secondary school, and within
one thousand (1,000) feet of a playground, all within the Municipality of San Juan, Puerto Rico.
All in violation of Title 21, Um`ted Srafes Code, §§ 84l(a)(l), 846, and 860.
2. MAXIMUM PENALTIES

The penalty for the offense charged in COUNT ONE of the lndictment is a term of

 

USA v. [36] B!rmca Am'm'a Ccrlo-Vnzqnez Criminal No. 16-591 (GAG)
Plea Agreement

imprisonment which shall not be less than ten (10) years and up to two (2) terms of life, a fine not
to exceed twenty million dollars ($20,000,000.00) and a term of supervised release of not less than
ten (10) years in addition to any term of incarceration, pursuant to Title 21, Unirecl Smfes Code,
§§ 84l(b)(l)(A), 846, and 860.

However, for purposes of this plea agreement, the defendant is being held responsible for
the possession of at least 2 kilograms but less than 3 .5 kilograms of cocaine. Therefore, if the Court
accepts this stipulation, the defendant faces a minimum term of imprisonment of five (5) years up
to a maximum term of imprisonment of eighty (80) years, a fine not to exceed ten million dollars
(310,000,000.00), and a telrn of supervised release of not less than eight (8) years in addition to
any term of incarceration, pursuant to Title 21, Um`red Smtes Code, §§ 84l(b)(l)(C), 846, and 860.

3. SPECIAL MONETARY ASSESSMENT

Prior to Defendant’s change of plea hearing, the Defendant shall pay a special monetary
assessment of one hundred dollars ($lOO.UO) per count of conviction

4. ADVISORY NATURE OF THE SENTENCING GUIDELINES

The defendant is aware that pursuant to the decisions issued on January 12, 2005, by the
Supreme Court of the United States in the case of Um`ted Smfes v. Booker, 543 U.S. 220 (2005),
the Sentencing Guidelines are no longer mandatory and must be considered effectively advisory.

5. RULE 11(c)(1)(B) WARNINGS

The defendant is aware that the defendant's sentence is within the sound discretion of the
sentencing judge, but the same may be imposed following the Uniteci States Sentencfng Gnidelines,
Poh'cy Sm!ements, Appi'r'can'on, and Backg)'ozmd Nores as advisory to the imposition of sentence

The defendant is aware that the Court has jurisdiction and authority to impose any sentence within

\t>

 

USA v. [36] BlrmcaArrrorn Crrlo»l’rrzquez Criminal No. 16-591 (GAG)
Plea Agreement

the statutory maximum set for the offense to which the defendant pleads guilty. If the Court
should impose a sentence up to the maximum established by statute, the defendant cannot, for that
reason alone, withdraw a guilty plea, and will remain bound to fulfill all of the obligations under
this plea agreementl

6. FINES AND RESTITUTION

The Court may, pursuant to Section 5El.2(i) of the Sentencing Guidelines, Policy
Statemenfs, Apph'cntion, and Backgroimd Notes, order the defendant to pay a fine sufficient to

reimburse the govermnent for the costs of any imprisonment and/or supervised release ordered

\ Defendant further agrees to provide financial statements as requested by the United States.

7. SENTENCING GUII)ELINES CALCULATIONS

Although the Guidelines are now advisory in nature, the sentencing court, in imposing
sentence, is required to consider the Guideline “sentencing range established for the applicable
category of` the offense committed by the defendant.” United Srr:tes v. Booker, 543 U.S. 220
(2005). The United States and Defendant agree to recommend the following Sentencing

Guidelines’ calculations:

INTENTIONALLY BLANK

USA v. [36] Blauca Am'om Calo-Vnzqnez Criminal No. 16-591 (GAG)
Plea Agreement

 

Title 21, United Sfates Code, §§ 841(a](1), 846, and 860

SENTENCING GUIDELINES CALCULATION TABLE (COUNT ONE)

 

 

 

 

 

 

 

BASE OFFENSE LEVEL [U.S.S.G. §2D1.1(c)(8)] 26
(Possession of at least 2 kilograms but less than 3.5 kilograms of cocaine)
PROTECTED LOCATION [U.S.S.G. §2D1.2(a)(1)] +2
(Distribution within 1,000 of PHP/School Zone)
Acceptance of Responsil)ility [§ 3E1.1] -3
§§ TOTAL OFFENSE LEVEL 25
IMPRISONMENT RANGE IF CRIMINAL I-IISTORY CATEGORY l 57-71
rr cRIMINAL nrs'ronv CATEGoRY rr 63-73
IF CRIMINAL HIsToRY CATEGORY 111 874°'18075
IF CRIMINAL HISTORY CATEGORY IV 100_125
\ IF CRIMINAL HIS'I`ORY CATEGORY V 11()_137
§ \\ IF CRIMINAL HISTORY CATEGORY VI months
\\ \»\! zoNE n
,/

 

8. CR_IMINAL HISTORY CATEGORY
Tlre parties make NO stipulation as to defendant‘s criminal history.

9. SENTENCE RECOl\/lMENDATION

 

The parties agree and recommend that the defendant be sentenced to sixty (60) months of

imprisonment, which is the statutory minimum sentence, regardless of criminal history category.

The defendant would agree that this sentence recommendation is reasonable pursuant to Tile lS,

United Smtes Code, Section 3553(a).

10. WAIVER OF APPEAL

Defendant knowingly and voluntarily agrees that, if the imprisonment sentence imposed

5

 

U.S'A 1’. [36] Blmrca A111'01'11 CnIo-Vazqnez Criminal No. l6-S9I (GAG)
Plea Agreement

by the Court is seventy-one ('/' l) months or less, the defendant waives the right to appeal any aspect
of this case’s judgment and sentence, including but not limited to the term of imprisonment or
M pr‘obation, restitution, fines, forfeiture, and the term and conditions of supervised release.
11. NO FURTHER ADJUSTMENTS OR DEPARTURES
The United States and the defendant agree that no departures shall be requested by the

parties This Plea Agreement has taken into consideration all Title 18, United Smtes Coo’e, Section

tr

\

l \\\ 3553 factors.Any1eeor11111e11d11t1'o11f01 a te1111 of11111)11so11111e11t below what lms been st§rmloted
\ \ ‘~\-| J 1'11})11111g111p1'1 (9) above will constitute 11 11111te11'111 breach of the plea 11g1ee111e11t.

12. JURISDICTIONAL LIMITS OF PLEA AGREEMENT

lt is specifically understood by the defendant, that this plea agreement does not extend to
aj or bind other federal districts, federal civil and/or tax authorities, and/or State or Commonwealth
N" ofPuerto Rico tax authorities, civil and/or State or Corrnnonwealth of Puerto Rico law enforcement
authoritiesl

13. SATISFACTION WITH COUNSEL

The defendant, represents to the Court that defendant is satisfied with defendants attorney,
Raymond L. Sanclrez-Maceira, Esquire, and hereby indicates that counsel has rendered effective
legal assistance

14. RIGHTS SURRENDERED BY DEFENDANT THROUGH GUILTY PLEA

Defendant understands that by entering into this agreement, Defendant surrenders certain
rights as provided in this agreement Defendant understands that the rights of criminal defendants
include the following:

a. if the Defendant had persisted in a plea of not guilty to the charges, Defendant

USA 1'. [36] B{mmaAm'om Cn!o-Vazqrrez Criminal No. 16-591 (GAG)
Plea Agreement

would have had the right to a speedy jury trial with the assistance of counsel. The trial may be
conducted by a judge sitting without a jury if the Defendant, the United States and the judge agree.

b. If a jury trial is conducted, the jury would be composed of twelve lay persons
selected at random. The Defendant and the Defendant's attorney would assist in selecting the

jurors by removing prospective jurors for cause where actual bias or other disqualification is

_ shown, or by removing prospective jurors without cause by exercising peremptory challenges

The jury would have to agree, unanimously, before it could return a verdict of either guilty or not
guilty. The jury would be instructed that the Defendant is presumed innocent that it could not
convict the Defendant unless, after hearing all the evidence, it was persuaded of the Defendant's
guilt beyond a reasonable doubt, and that it was to consider each charge separately

c. lf a trial is held by the judge without a jury, the judge would find the facts and, after
hearing all the evidence and considering each count separately, determine whether or not the
evidence established the Defendant's guilt beyond a reasonable doubt

d. At a trial, the United States would be required to present its witnesses and other
evidence against the Defendant. The Defendant would be able to confront those witnesses and 7
Defendant's attorney would be able to cross-examine them. ln turn, the Defendant could present
witnesses and other evidence on Defendant's own behalf. lf the witnesses for the Defendant
would not appear voluntarily, Defendant could require their attendance through the subpoena
power of the Court.

e. At a trial, the Defendant could rely on the privilege against self-incrimination to
decline to testify, and no inference of guilty could be drawn from the Defendant's refusal to testify.

lf the Defendant desired to do so, the Defendant could testify on the Defendant's own behalf.

U.S`A 1’. [36] Blrmca /1111'01'11 Ca!o-Vozqnez Criminal No. 16-591 (GAG)
Plea Agreernent

]5. DISMISSAL OF REMAINING COUNTS:

At sentencing, the United States shall request the dismissal of the remaining counts of the
Indictment.

16. STIPULATED VERSION OF FACTS

The accompanying Stipulated Version of Facts signed by the defendant is hereby
incorporated into this plea agreement. Defendant adopts the Version of Facts and agrees that the

t§\-\facts therein are accurate in every respect and that, had the matter proceeded to trial, the United
\

 

tf\\ States would have proven those facts beyond a reasonable doubt. Further, the defendant agrees
l \\: that said statement of facts can be used by the sentencing judge in determining the application of
any sentencing guidelines in the instant case.
\S ` 17 . LIMITATIONS OF PLEA AGREEMENT
fci V) This plea agreement binds only the United States Attorney’s Office for the District of

Puerto Rico and the Defendant; it does not bind any other federal distr'ict, state or local authorities

18. ENTIRETY OF PLEA AGREEMENT

The United States and the defendant acknowledge that the above-stated terms and
conditions constitute the entire plea agreement between the parties and deny the existence of any
other terms and conditions not stated herein. No additional promises, terms or conditions will be
entered unless in writing and signed by all parties.

19. AMENDMENTS TO PLEA AGREEMENT

No other promises, terms, conditions will be entered unless in writing, signed by all parties.

20. VOLUNTARINESS OF GUILTY PLEA

lt is understood by the defendant, that defendant is entering into this plea agreement without

U.S`A 1'. [36]BI{111€11 Am'om Co!o-Vrrzqnez Criminal No. 16-591 (GAG)
Plea Agreernent

compulsion, threats, or any other promises from the United States Attorney or any of his agents.
The defendant acknowledges that no threats have been made against the defendant and that the
defendant is pleading guilty freely and voluntarily because the defendant is, in fact, guilty.
RESPECTFULLY SUBMITTED.

ROSA EMILIA RODRIGUEZ-VELEZ
United States Attorney

   

    
   

monMclrez-Maceira, Esq.

, . e
.Z%rney /(§Kel for Defendant
a\ji\gsion Dated: /j/ 2 t ) gill 5

 

 

 

 

 

n 6 l
/;Z./ 4- f"e‘/ »M ///"":l%. m fcc F»'"j Mt.?: ~’i"t,r"i-_U
Alberto Lc')pez-Rocafort Bla`rica Ailrora Calo-Vazquez/
Assistant U.S. Attorney Defendant
Deputy Chief, Gang Unit Dated: )\ ap l j Z`\_. 65
Dated: 1 l /.s"/,zo ry ` wl

 

deem m

Vanessa E. Bonhomme
Assistant U.S. Attorney
Dated: |\| Lf' l ZD t&

USA v. [36] Blrurco A111'o1'¢1 CoIo-Vazquez Criminal No. 16-591 (GAG)
Plea Agreement

I have consulted with my counsel and fully understand all of my rights with respect to the
lndictment pending against me. Further, l have consulted with my attorney and fully understand
my rights with respect to the provisions of the Sentencing Guidelines, Policy Statements,
Application, and Background Notes which may apply in my case. l have read this Plea
Agreement and carefully reviewed every part of it with your attorney. My counsel has translated
the plea agreement it to me in the Spanish language and lhave no doubts as to the contents of the
agreement. l fully understand this agreement and l voluntarily agree to it.

Date: /: ?!/Zél g W %/7/ ,éi',étf// t/c-'z-er'r’”~

Bla/nca Aurora Calo- -Vazquez
Defendant

l am the attorney for the Defendant. l have fully explained to the Defendant his rights
with respect to the pending Super'seding lndictment. Further, l have reviewed the provisions of
the Sentencing Guidelines, Policy Statements, Application, and Background Notes, and l have
fully explained to the Defendant the provisions of those guidelines which may apply in this case.
l have carefully reviewed every part this Plea Agreement with the Defendant. l have translated
the plea agreement and explained it in the Spanish language to the defendant who has expressed
having no doubts as to the contents of the agreement. To my knowledge, the Defendant is entering

into this agreement voluntarily, intelligently and with full knox ge of a dns nces of
/d/£d )1/4

,.,/ //
Defendant’ //?ea:// of uilty. `

//c/t/

    

Date:

 

U.S'A i'. [36]B111111:'11A111‘oi'11 CnIo-Vazqnez Criminal No. 16-591 (GAG)
Plea Agreement

GOVERNMENT’S VERSION OF THE FACTS

In conjunction with the submission of the accompanying plea agreement in this case, The
United States submits the following statement setting forth the United States version of the facts
leading to the defendant’s acceptance of criminal responsibility for defendant’s violations of Title
21, Urn`ted States Code, Sections 841, 846, and 860. The following is a summary of the facts the
United States would have proven beyond reasonable doubt if this matter would have gone to trial:

Beginning on a date unknown, but no later than in or about the year 2012, and continuing
up to and until the return of the instant lndictment, in the Municipaiity of San Juan, District of
Puerto Rico and within the jurisdiction of this Court, [36] BLANCA AURORA CALO-
VAZQUEZ and his co-defendants did knowingly and intentionally, combine, conspire, and agree
with each other and with diverse other persons known and unknown to the Grand Jury, to commit
an offense against the United States, that is, to knowingly and intentionally possess with intent to
distribute controlled substances, to wit: in excess of two hundred and eighty (280) grams of a
mixture or substance containing a detectable amount of cocaine base (crack), a Schedule ll
Narcotic Drug Controlled Substance; in excess of one (l) kilogram of a mixture or substance
containing a detectable amount of heroin, a Schedule I, Narcotic Drug Controlled Substance; in
excess of five (5) kilograms of a mixture or substance containing a detectable amount of cocaine,
a Schedule ll, Narcot_ic Drug Controlled Substance; a mixture or substance containing a detectable
amount of marijuana, a Schedule I, Controlled Substance; a mixture or substance containing a
detectable amount of Oxycodone (commonly known as Percocet), a Schedule ll Controlled
Substance; and a mixture or substance containing a detectable amount of Alprazolarn (commonly
known as Xanax), a Schedule lV Controlled Substance; within one thousand (1,000) feet of a real

property comprising the Vista l-lermosa Public Housing Project (hereinafter “Vista Hermosa”), a
ll

USA 1'. [36]BIa11caA111'or‘11 Ca[o-Vezqnez Criminal No. 16-591 (GAG)
Plea Agreement

housing facility owned by a public housing authority, within one thousand (l,()O()) feet of a real
property comprising a public or private elementary, vocational, or secondary school, and within
one thousand (1,00()) feet of a playground, all within the Municipality of San .luan, Puerto Rico. l
All in violation of Title 21, United States Coo'e, Sections 841 (a)(l), 846, and 860.

Specifically, [36] BLANCA AURORA CALO-VAZQUEZ acted as a seller for this drug
trafficking organization Several kilograms of cocaine, cocaine base (crack), heroin, a detectable
amount of marijuana, and Oxycodone and Alprazolam were sold during the course of the
conspiracy, however for purposes of his plea agreement, the defendant is held responsible for the
possession with intent to distribute and the distribution of at least 2 kilograms but less than 3.5
kilograms of cocaine. This all occurred within 1,000 feet of a housing facility owned by a public
housing authority, within 1,000 feet of a property comprising a public or private elementary,
vocational, or secondary school, and within 1,000 feet of a playground

The United States would have proven these facts beyond a reasonable doubt through
physical, testimonial and documentary evidence such as, brrt not limited to, video recordings,

photographs, and the testimony of agents from the Police of Puerto Rico, l-lSl, and cooperating

INTENTIONALLY BLANK

12

USA v. [36] Blrmca A111'o1'11 Colo-Vazqrrez Criminal No. 16-591 (GAG)
Plea Agreement

witnesses, in addition to experts from the DEA Laboratory and CBP Labor'atory, among others.

All discovery was timely provided to defendant

beer/rib /7

 

Vanessa E. Bonhomme d L. Sanchez- Maceir',a Bsq.
Assistant United States Attorney sel for Defendant
Dated: |\ L}- 201§ ted: '

l l //l;;’§y ll/ Zl/ /C 7(:7} 3

/g//{/l./.< 512 o//F[g_;r

Blanca Aurora Calo- Vazduez
Defendant

Dated: ///?//5,);)} g

13

 

